COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-09-143-CV



PRESBYTERIAN COMMUNITY HOSPITAL	APPELLANTS

OF DENTON D/B/A PRESBYTERIAN HOSPITAL

OF DENTON AND CHAD HAMMONDS, R.N.



V.



CONNIE SMITH, INDIVIDUALLY, AND AS 	APPELLEES

PERSONAL REPRESENTATIVE OF THE ESTATE 

OF THOMAS EDWARD SMITH, DECEASED, 

AND AS NEXT FRIEND FOR THOMAS ANTHONY 

SMITH, A MINOR, AND DOUGLAS SMITH AND 

STEPHANIE SMITH



----------

FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered “Appellants Presbyterian Hospital Of Denton And Chad Hammonds, R.N.’s Motion to Dismiss.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).

Costs of the appeal shall be paid by appellants
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.



PER CURIAM

PANEL:  WALKER, MCCOY, and MEIER, JJ.



DELIVERED:  June 11, 2009

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.